Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 07/05/2019.
Claims 1-16 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 9-11 are directed to an abstract idea without significantly more.
Regarding Claims 1 and 9, Claim 1 recites a sound recognition method comprising: obtaining an original sound and converting the original sound into a digitized time-frequency map; performing compression and segmentation on the time-frequency map to obtain a sound image corresponding to the time-frequency map; and recognizing the sound image by an image recognition method, obtaining an enhanced sound image, and searching a preset database for sound information corresponding to the enhanced sound image. Claim 9 is a system comprising a computer device and at least one mobile terminal for executing the processing steps of Claim 1.
The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computing device” and “mobile terminal”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – using a computing device and at least one mobile terminal to perform the processing steps. The elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device and at least one mobile terminal to perform the processing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Regarding Claims 2-3 and 10-11, the rationale provided for the rejection of Claims 1 and 9 are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cleve (US Pub. 2020/0184991 A1) in view of Rhoads et al. (US Patent 9,990,565 B2).
Regarding Claims 1 and 9, Cleve teaches a sound recognition method (see Fig.2 and paragraph [0025], identifying types of sound), comprising:
obtaining an original sound and converting the original sound into a digitized time-frequency map (see Fig.2 (120,130) and paragraph [0027]);
performing compression and segmentation on the time-frequency map to obtain a sound image corresponding to the time-frequency map (see Fig.2 (130), paragraph [0027] and paragraph [0029]);
and recognizing the sound image by an image recognition method, obtaining an enhanced sound image (see Fig.2 (150,160) and paragraphs [0027-0028], identifying types of sound).
Cleve fails to teach searching a preset database for sound information corresponding to the enhanced sound image.
Rhoads, however, teaches performing an image recognition method in which a preset database is searched for information corresponding to an image (see Col.19, Line 16-34).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Cleve’s method the step for searching a preset database for sound information corresponding to the enhanced sound image. The motivation would be to perform sound identification or classification by retrieving information corresponding to a sound image from a preset database.
Regarding Claims 2 and 10, Cleve further teaches sampling the original sound to obtain a digital sound file (see Fig.1 (130), Fig.3, paragraph [0028] and paragraph [0031]); and obtaining the time-
Regarding Claims 3 and 11, Cleve further teaches wherein the mathematical transformation is a Fourier transform (see paragraph [0029]).
Regarding Claims 8 and 16, Cleve teaches wherein the image recognition method is a convolutional neural network identification method (see Fig.2 (150), Fig.5 and paragraph [0033]); and after the sound image is imported into the convolutional neural network and processed by a convolution layer, a pooling layer, and a fully connected layer, an enhanced sound image having enhanced image information is obtained (see Fig.2 (150), Fig.5 and paragraphs [0032-0033]), but fails to teach wherein a sound corresponding to the sound image is obtained by comparing the image information of the enhanced sound image with the corresponding image in the preset database.
Rhoads, however, teaches performing an image recognition method in which a preset database is searched for information corresponding to an image (see Col.19, Line 16-34).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Cleve’s method the step for obtaining a sound image by comparing the image information of the enhanced sound image with the corresponding image in the preset database. The motivation would be to perform sound identification or classification by retrieving image information and feature data corresponding to a sound image from a preset database.

Claim Objections
Claims 4-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 12, the prior art of record does not teach, disclose or suggest the claimed limitations of “after obtaining the frequency map determining if a size of the image matches a preset image size, wherein: if the size of the image matches the preset image size, an image recognition method is used to recognize the image, and if the size of the image does not match the preset image size, the image is filled in to match the preset image size”. Similar features are claimed in the corresponding dependent Claims 5-7 and 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672